

115 S1739 IS: Benefit Adjustment of Social Security Income Compensation Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1739IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to provide that an individual’s entitlement to any
			 benefit thereunder shall continue through the month of his or her death
			 (without affecting any other person’s entitlement to benefits for that
			 month) and that such individual’s benefit shall be payable for such month
			 only to the extent proportionate to the number of days in such month
			 preceding the date of such individual’s death.
	
 1.Short titleThis Act may be cited as the Benefit Adjustment of Social Security Income Compensation Act or the BASIC Act.
		2.Continuation of
			 benefits through month of beneficiary’s death
			(a)Old-Age
 insurance benefitsSection 202(a) of the Social Security Act (42 U.S.C. 402(a)) is amended by striking the month preceding in the matter following subparagraph (B).
			(b)Wife’s insurance
			 benefits
				(1)In
 generalSection 202(b)(1) of such Act (42 U.S.C. 402(b)(1)) is amended—
 (A)by striking and ending with the month in the matter immediately following clause (ii) and inserting and ending with the month in which she dies or (if earlier) with the month;
 (B)by striking subparagraph (E); and
 (C)by redesignating subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively.
					(2)Conforming
 amendmentSection 202(b)(4)(B) of such Act (42 U.S.C. 402(b)(4)(B)) is amended by striking (E), (F), (H), or (J) and inserting (E), (G), or (I).
				(c)Husband’s
			 insurance benefits
				(1)In
 generalSection 202(c)(1) of such Act (42 U.S.C. 402(c)(1)) is amended—
 (A)by striking and ending with the month in the matter immediately following clause (ii) and inserting and ending with the month in which he dies or (if earlier) with the month;
 (B)by striking subparagraph (E); and
 (C)by redesignating subparagraphs (F) through (K) as subparagraphs (E) through (J), respectively.
					(2)Conforming
 amendmentSection 202(c)(4)(B) of such Act (42 U.S.C. 402(c)(4)(B)) is amended by striking (E), (F), (H), or (J) and inserting (E), (G), or (I).
				(d)Child’s
 insurance benefitsSection 202(d)(1) of such Act (42 U.S.C. 402(d)(1)) is amended—
 (1)by striking and ending with the month in the matter immediately preceding subparagraph (D) and inserting and ending with the month in which such child dies or (if earlier) with the month; and
 (2)by striking dies, or in subparagraph (D).
				(e)Widow’s
 insurance benefitsSection 202(e)(1) of such Act (42 U.S.C. 402(e)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: she remarries, dies, becomes entitled in the matter following subparagraph (F) and inserting ending with the month in which she dies or (if earlier) the month preceding the earliest of the first month in which she remarries, the month in which she becomes entitled.
			(f)Widower’s
 insurance benefitsSection 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: he remarries, dies, or becomes entitled in the matter following subparagraph (F) and inserting ending with the month in which he dies or (if earlier) the month preceding the earliest of the first month in which he remarries, the month in which he becomes entitled.
			(g)Mother’s and
 father’s insurance benefitsSection 202(g)(1) of such Act (42 U.S.C. 402(g)(1)) is amended—
 (1)by inserting the month in which he or she dies or (if earlier) after and ending with in the matter following subparagraph (F); and
 (2)by striking he or she remarries, or he or she dies and inserting or he or she remarries.
				(h)Parent’s
 insurance benefitsSection 202(h)(1) of such Act (42 U.S.C. 402(h)(1)) is amended by striking ending with the month preceding the first month in which any of the following occurs: such parent dies, marries, in the matter following subparagraph (E) and inserting ending with the month in which such parent dies or (if earlier) the month preceding the first month in which such parent marries.
			(i)Disability
 insurance benefitsSection 223(a)(1) of such Act (42 U.S.C. 423(a)(1)) is amended by striking ending with the month preceding whichever of the following months is the earliest: the month in which he dies, in the matter following subparagraph (D) and inserting the following: ending with the month in which he dies or (if earlier) with the month preceding the earlier of and by striking the comma after 216(l)).
			(j)Benefits at age
 72 for certain uninsured individualsSection 228(a) of such Act (42 U.S.C. 428(a)) is amended by striking the month preceding in the matter following paragraph (4).
			3.Computation and
			 payment of last monthly payment
			(a)Old-Age and
 survivors insurance benefitsSection 202 of the Social Security Act (42 U.S.C. 402) is amended by adding at the end the following new subsection:
				
					(aa)Last payment of monthly insurance benefit terminated by
 death(1)The amount of any individual’s monthly insurance benefit under this section paid for the month in which the individual dies shall be an amount equal to—
 (A)the amount of such benefit (as determined without regard to this subsection), multiplied by
 (B)a fraction— (i)the numerator of which is the number of days in such month preceding the date of such individual’s death, and
 (ii)the denominator of which is the number of days in such month,
								rounded,
				if not a multiple of $1, to the next lower multiple of $1. This
			 subsection
				shall apply with respect to such benefit after all other
			 adjustments with
				respect to such benefit provided by this title have been made.
			 Payment of such
				benefit for such month shall be made as provided in section
 204(d).(2)Any monthly insurance benefit under this section for the month in which the individual entitled to such benefit dies shall be paid to the estate of the individual unless the individual has named another individual as the payee for such payment..
			(b)Disability
 insurance benefitsSection 223 of such Act (42 U.S.C. 423) is amended by adding at the end the following new subsection:
				
					(k)Last payment of benefit
 terminated by death(1)The amount of any individual’s monthly benefit under this section paid for the month in which the individual dies shall be an amount equal to—
 (A)the amount of such benefit (as determined without regard to this subsection), multiplied by
 (B)a fraction— (i)the numerator of which is the number of days in such month preceding the date of such individual’s death, and
 (ii)the denominator of which is the number of days in such month,
								rounded,
				if not a multiple of $1, to the next lower multiple of $1. This
			 subsection
				shall apply with respect to such benefit after all other
			 adjustments with
				respect to such benefit provided by this title have been made.
			 Payment of such
				benefit for such month shall be made as provided in section
 204(d).(2)Any monthly insurance benefit under this section for the month in which the individual entitled to such benefit dies shall be paid to the estate of the individual unless the individual has named another individual as the payee for such payment..
			(c)Benefits at age
 72 for certain uninsured individualsSection 228 of such Act (42 U.S.C. 428) is amended by adding at the end the following new subsection:
				
					(i)Last payment of benefit
 terminated by death(1)The amount of any individual’s monthly benefit under this section paid for the month in which the individual dies shall be an amount equal to—
 (A)the amount of such benefit (as determined without regard to this subsection), multiplied by
 (B)a fraction— (i)the numerator of which is the number of days in such month preceding the date of such individual’s death, and
 (ii)the denominator of which is the number of days in such month,
								rounded,
				if not a multiple of $1, to the next lower multiple of $1. This
			 subsection
				shall apply with respect to such benefit after all other
			 adjustments with
				respect to such benefit provided by this title have been made.
			 Payment of such
				benefit for such month shall be made as provided in section
 204(d).(2)Any monthly insurance benefit under this section for the month in which the individual entitled to such benefit dies shall be paid to the estate of the individual unless the individual has named another individual as the payee for such payment..
			4.Modification of
 computation of lump-sum death paymentsThe first sentence of section 202(i) of such Act (42 U.S.C. 402(i)) is amended by striking three times and all that follows through smaller and inserting 50 percent of such individual’s primary insurance amount, or an amount equal to $255, whichever is greater.
		5.Disregard of
 benefit for month of death under family maximum provisionsSection 203(a) of the Social Security Act (42 U.S.C. 403(a)) is amended by adding at the end the following new paragraph:
			
 (11)Notwithstanding any other provision of this Act, in applying the preceding provisions of this subsection (and determining maximum family benefits under column V of the table in or deemed to be in section 215(a) as in effect in December 1978) with respect to the month in which the insured individual’s death occurs, the benefit payable to such individual for that month shall be disregarded..
		6.Effective
 dateThe amendments made by this Act shall apply with respect to deaths occurring in the first month beginning more than 90 days after the date of enactment of this Act.